Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 6/15/22 are acknowledged; claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4-6, 9, 11-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokka (WO 2016128618) in view of Terry et al. (US 20040040749).
CLAIM 1:  Sokka discloses a signal-transparent tubular for use in downhole operations.  The signal-transparent tubular comprises a tubular connector (1) configured to engage with and connect to a different downhole tubular.  A cylindrical signal-transparent portion (6) is connected to the tubular connector (Fig. 1).  The cylindrical signal-transparent portion formed from a composite material (polymer, page 4, line 34)).  A transmitter (5) is arranged within the cylindrical signal-transparent portion and at least partially surrounded by the composite material (see Fig. 2).  The composite material of the signal-transparent portion is selected to be transparent to a characteristic of a signal that is detectable by or transmitted by the transmitter (see page 5, lines 4-7).
Sokka fails to disclose the tubular connector formed from metal; instead it is moot to what the connector is made of.
Terry discloses a borehole device.
Terry discloses a drill string made of titanium (paragraph 0104).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the drill string of Sokka to made of titanium as the drill string of Terry as described in the claim as Terry teaches the use of titanium in drill strings is known in the art and one of ordinary skill in the art would expect the drill string to function in the combination as it does in the cited reference.
CLAIM 2:  The sensor is embedded within the composite material (see Fig. 2).
CLAIM 4:  A magnetic permeability of the metal is less than 10 (titanium is taught by Applicant to have this property).
CLAIM 5:  At least a part of the cylindrical signal-transparent portion has a conductivity that is lower than a conductivity of the metal (polymer versus the titanium).
CLAIM 6:  The signal-transparent portion includes a window in an outer wall of the signal-transparent portion (see Fig. 2 showing 6 acting as window).
CLAIM 9:  The cylindrical signal-transparent portion comprises a first composite portion connected to the tubular connector, a signal-transparent section extending from the first composite portion, and a second composite portion extending from an end of the signal-transparent opposite the first composite portion (see Figures, showing portion connected to tubular, for example by grooves 24 in composite sides).
CLAIM 11:  The transmitter is configured to transmit at least one of an electromagnetic signals (page 3, lines 27-37).
CLAIM 12:  The composite material is a low conductive material and the signal of the respective transmitter is configured to transmit information by electromagnetic telemetry (see page 3, lines 27-37).
CLAIMS 13, 14, 16-18, and 20:  These methods are inherent to the above structures.
Claim 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokka in view of Terry in further view of Adebiyi et al. (US 20200217197).
The Sokka-Terry combination discloses the elements of claims 1 and 13 as discussed above.
The Sokka-Terry combination fails to disclose the cylindrical signal-transparent portion is at least partially made from one of aramid, basalt, glass, ceramic, fiber composites, and fibers embedded in at least one of adhesives, thermoset, thermoplastic binder, elastomeric binder, epoxide polyether ketone ketones, or polyether ether ketones.
Adebiyi teaches a well testing tool.
Adebiyi teaches making portions out of glass to allow signals to pass through (see paragraph 0062).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the transparent portion of Sokka to be the glass of Terry as described in the claims as Terry teaches glass will not interfere with the signals being sent.
Claim 7, 8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokka in view of Terry in further view of Stack et al. (US 20190353027).
CLAIMS 7 and 19:  The Sokka-Terry combination discloses the elements of claims 1 and 13 as discussed above.
The Sokka-Terry combination fails to disclose wherein an electrical conduit is arranged within the composite material.
Stack discloses a downhole prob.
Stack discloses an electrical conduit in a downhole probe (see paragraph 0047).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of the Sokka-Terry combination to include the electrical conduit of Stack as claimed as a combination of known prior art elements in which the electrical conduit would supply power to the sensors of the combination as it does in Stack in a predictable manner.
CLAIM 8:  The electrical conduit is part of an electrode (see Stack, paragraph 0047).
CLAIM 10:  The cylindrical signal-transparent tubular further comprises a magnetometer (Stack, paragraph 0046).

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive.
Applicant asserts the prior art fails to a cylindrical signal-transparent portion.  The signal-transparent portion of Sokka is the portion that contains transparent member 6.  The member 6 is formed in the section of tubular surrounding it.  The tubular is a cylinder.  Thus, there is a “cylindrical portion” that has signal-transparent quality of the claim.  Therefore, Sokka discloses the claimed limitation.
Claim 9 is discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679